In re Great American Assurance Company f/k/a Agricultural Insurance Company, American National Fire Insurance Company, Travelers Casualty and Surety Company f/k/a The Aetna Casualty and Surety Company, Federal Insurance Company, RLI Insurance Company, Transportation Insurance Company, United National Insurance Company and Westchester Fire Insurance Company; Applying for Reconsideration of this Court’s order dated December 7, 2001; Parish of Washington, 22nd Judicial District Court Div.C, No. 73,381; to the Court of Appeal, First Circuit, No. 1999-CA-1795.
Denied.